Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement is entered into between Innovex, Inc., a Minnesota
corporation (collectively, with its subsidiaries, affiliates and parent
companies, “Innovex” or the “Company”), and William P. Murnane (“Employee”) as
of October 19, 2005.

 

WHEREAS, the Employee has been employed as Innovex’s President and Chief
Executive Officer since January 19, 2000, Innovex desires to continue to employ
the Employee in these capacities and the Employee agrees to continue his
employment under the terms and conditions of this Agreement; and

 

WHEREAS, Innovex is providing consideration to the Employee consisting of
increased protection in the event of a Change in Control, enhanced severance
benefits, a $7,500 bonus, its willingness to retain him as its employee, its
payment of compensation and provision of benefits to him, his exposure and
access to its valuable Customers and other business contacts and trade secrets,
his specialized training in connection with his employment, and all other
benefits associated with this Agreement and his employment with Innovex.

 

NOW THEREFORE, in consideration of the mutual covenants, terms and conditions
herein contained, it is hereby agreed by and between the parties hereto as
follows:

 

DEFINITIONS

 

Change in Control.  A Change in Control shall be deemed to have occurred if any
of the following occur:

 

(1)           Any “Person” (as defined in Section 13(d) of the Securities
Exchange Act of 1934, as amended, or any successor statute thereto (the Exchange
Act)) acquires or becomes a beneficial owner (as defined in Rule 13d-3 or any
successor rule), directly or indirectly, of securities of the Company
representing 20% or more of the combined voting power of the Company’s then
outstanding securities entitled to vote generally in the election of directors
(Voting Securities) or 20% or more of the outstanding shares of common stock of
the Company (Common Stock), provided, however, that the following shall not
constitute a Change in Control:

 

(a) any acquisition or beneficial ownership by the Company or a subsidiary of
the Company;

(b) any acquisition or beneficial ownership by any employee benefit plan (or
related trust) sponsored or maintained by the Company or one or more of its
subsidiaries;

 

(2)           Continuing Directors shall not constitute a majority of the
members of the Board of Directors of the Company.  Continuing Directors shall
mean: (a) individuals who, on the date hereof, are directors of the Company,
(b) individuals elected as directors of the Company subsequent to the date
hereof for whose election proxies shall have been solicited by the Board of
Directors of the Company, or (c) any individual elected or appointed by the
Board of Directors of the Company to fill vacancies on the Board of Directors of
the Company caused by death or resignation (but not by removal) or to fill
newly-created directorships, provided that a Continuing Director shall not
include an individual whose initial assumption of office occurs as a result of
an actual or threatened election contest with respect to the threatened election
or removal of directors (or other actual or threatened solicitation of proxies
or consents) by or on

 

--------------------------------------------------------------------------------


 

behalf of any person other than the Board of Directors of the Company;

 

(3)           Consummation of a reorganization, merger or consolidation of the
Company (other than a merger or consolidation with a subsidiary of the Company),
unless immediately following such reorganization, merger or consolidation, all
or substantially all of the persons who were the beneficial owners,
respectively, of Voting Securities and Common Stock immediately prior to such
reorganization, merger or consolidation beneficially own, directly or
indirectly, 51% or more respectively of (a) the combined voting power of the
then outstanding Voting Securities entitled to vote generally in the election of
directors, and (b) the then outstanding shares of Common Stock of the
corporation resulting from such reorganization, merger or consolidation in
substantially the same proportions as their ownership of the Voting Securities
and Common Stock, as the case may be, immediately prior to such reorganization,
merger or consolidation; or

 

(4)           Consummation of a liquidation or dissolution of the Company or the
sale or other disposition of all or substantially all of the assets of the
Company (in one or a series of transactions), other than to a wholly-owned
subsidiary of the Company.

 

Notwithstanding anything stated above, a Change of Control event shall not be
deemed to occur with respect to the Employee if the acquisition or beneficial
ownership of the 20% or greater interest referred to in (1) is by the Employee
or a group, acting in concert, that includes the Employee or a majority of the
then combined voting power of the then outstanding Voting Securities (or voting
equity interests) of the surviving corporation or of any corporation (or other
entity) acquiring all or substantially all of the assets of the Company shall,
immediately after a reorganization, merger, consolidation or disposition of
assets referred to in (3) or (4) of this definition, be beneficially owned,
directly or indirectly, by the Employee or by a group, acting in concert, that
includes the Employee.

 

Conflicting Organization.  A Conflicting Organization is any person or
organization (including Innovex Customers and Vendors) engaged in or about to
become engaged in, research, development, production, marketing, leasing,
selling or servicing of a Conflicting Product in any market in which Innovex is
doing or about to be doing business as of the Employee’s termination date.

 

Conflicting Product.  A Conflicting Product is any product, product line,
process, system or service (including any component thereof or research to
develop information useful in connection with a product or service) which is the
same, similar to or competitive with (whether based on similar or alternative
technologies) any product, product line, process, system or service which the
Employee or any person under the Employee’s direct or indirect supervision
designed, developed, marketed, promoted, sold, serviced, provided or worked on
in any other capacity on behalf of Innovex during the two years preceding the
Employee’s termination date, including any product, product line, process,
system or service in existence or under development or about which the Employee
possesses Confidential Information.

 

Customer or Vendor.  A Customer or Vendor is any person or entity with whom the
Employee or anyone under his direct or indirect supervision had any direct or
indirect contact on behalf of Innovex in connection with Innovex’s products or
services.

 

Disability.  The Employee’s Disability shall occur if he becomes unable to
substantially, with or without reasonable accommodation, perform his duties
under this Agreement, by reason of any medically determinable physical or mental
impairment, for at least 180 consecutive

 

2

--------------------------------------------------------------------------------


 

days. The existence of a Disability will be determined pursuant to the standards
for entitlement for long-term disability benefits set forth in Innovex’s
Long-Term Disability Plan.

 

Good Cause.  Good Cause shall exist if the Employee has (a) engaged in theft,
embezzlement, other act of dishonesty, moral turpitude, or any willful violation
of the Securities Exchange Act of 1934, as amended; (b) materially breached any
of his obligations under this Agreement; or (c) engaged in gross mismanagement
or gross negligence in the performance of his duties hereunder. With respect to
(b) and (c), Employee shall be given written notice of the facts believed to
constitute grounds for termination and a 30-day period in which to cure those
grounds to the satisfaction of the Board.

 

Good Reason.  Good Reason shall exist if the Employee experiences (a) a material
reduction in his compensation or responsibilities (except if such change is made
available  as reasonable accommodation in the event of Employee’s Disability or
other inability to perform his duties due to a physical or mental condition) or
(b) a requirement that he relocate to a workplace more than 50 commuting miles
from his principal residence, provided however that Good Reason shall not exist
following a Change in Control if the Employee retains responsibility for a
division, subsidiary or other operational unit or entity that is substantially
similar to or larger than Innovex as it existed prior to the Change in Control.

 

Good Will.  Good Will is Innovex’s valuable Customer, Vendor and other industry
relationships which it is the responsibility of the Employee and other Innovex
employees to maintain, develop, nurture, improve and expand in connection with
the products and services provided to said Customers by Innovex or purchased
from said Vendors.

 

1.             Employment and Term.  Innovex agrees to employ the Employee as
its President and Chief Executive Officer, reporting to the Board of Directors
(“Board”) and the Employee agrees to serve Innovex in such capacities on the
terms and conditions set forth herein for the period commencing on the date of
this Agreement and continuing until terminated by the Employee or Innovex in
accordance with paragraph 5.

 

2.             Duties.  The Employee shall be responsible for overall management
of Innovex and such other duties and responsibilities as may be assigned to him
by the Board. Employee shall faithfully and diligently do and perform all such
acts and duties and furnish such services for Innovex as the Board shall direct,
promote the interest and welfare of Innovex and its business, be familiar with
Innovex’s policies that relate to his duties and abide by these policies, and
not intentionally do anything which may cause loss or damage to Innovex, its
business, business reputation or Good Will. He shall devote his full time,
energy and skill to the business of Innovex, except for vacations, absences made
necessary because of illness, and service on other corporate, civic, or
charitable boards or committees not significantly interfering with his duties
hereunder. Employee shall not engage in any other business or nonprofit activity
during his employment with Innovex except as may be approved in advance by the
Board, provided however that Employee shall not be precluded from owning up to
5% of the issued and outstanding capital stock or other interest of an entity
which is not a Customer, Vendor or Conflicting Organization.

 

3

--------------------------------------------------------------------------------


 

3.             Compensation.  In return for his services to Innovex, Employee
shall receive compensation and benefits which shall include the following:

 

3.1           Salary.  The Employee shall receive a bi-weekly base salary of
$13,750 ($330,000 annualized). Salary reviews shall occur at least once per
year, and the Board shall grant Employee such salary increases based upon the
Employee’s performance as the Board, in its sole discretion, deems appropriate.

 

3.2           Bonus.  For each fiscal year during Employee’s employment,
Employee will be eligible for a bonus award pursuant to a bonus plan determined
by the Board. Employee’s 2005 bonus plan is attached as Exhibit 1. Bonus awards
will be subject to the terms of the applicable bonus plan and are conditioned
upon Employee’s continued employment with Innovex through the last day of the
fiscal year on which the bonus is based except as otherwise permitted under 5.2.
A determination as to whether the bonus objectives have been met will be made,
in the sole discretion of the Board, by comparing Employee’s and Innovex’s
actual performance for the fiscal year to the performance measures defined in
the bonus plan at the beginning of the fiscal year. A bonus awarded pursuant to
this 3.2 may take the form of cash or stock options, subject to the applicable
stock option plans, or a combination of the two. A bonus awarded to the Employee
for any fiscal year will be paid within two and a half months following the end
of said year.

 

4.             Benefits and Expenses.

 

4.1           Employee Benefits.  The Employee shall be eligible for such
employee benefits as are offered by Innovex to other employees. Innovex may
terminate any or all such plans at any time and may choose not to adopt any
additional plans. Employee’s rights under any Innovex plans and policies shall
be governed solely by their terms. Employee shall be eligible for four weeks of
vacation annually, subject to the parameters set forth in Innovex’s vacation
policy.

 

4.2           Reimbursable Business Expenses.  In addition to salary and other
benefits, Innovex will advance or reimburse Employee for any ordinary, necessary
and reasonable expenses incurred by him in the course of his employment. Innovex
shall reimburse the Employee upon his submission of any records and
documentation required to substantiate said expenses.

 

4.3           Company Vehicle.  Innovex will provide Employee with an annual
vehicle allowance, to be prorated over the Company’s regular pay periods
throughout the year. Employee’s vehicle allowance will be in accordance with and
subject to the Company Vehicle Policy (Exhibit 2).

 

4.4           Indemnification.  Innovex will indemnify the Employee from loss
and expenses arising out of his conduct as an officer of Innovex to the fullest
extent permitted by the Company’s corporate articles, by-laws, Board
resolutions, applicable insurance policy and Minnesota law.

 

5.             Termination of Employment.

 

5.1           Voluntary Resignation.  The Employee may resign his employment
with Innovex for any reason effective upon 30 days’ advance written notice to
the Board. During the notice period he will provide all reasonable aid and
assistance in hiring, training, and introducing his replacement as may be
requested by Innovex and will undertake such other responsibilities as Innovex
may direct. Alternatively, Innovex reserves the right to terminate Employee’s
employment, effective upon written notice to Employee, at any time during the
notice period provided, however, that base salary

 

4

--------------------------------------------------------------------------------


 

and Innovex’s share of his group health, dental and life premiums as may be in
effect, subject to the terms of the plans, applicable law and 5.6 and 5.7
hereof, will continue for the duration of the notice period. No other benefits
will be payable to Employee during the notice period.

 

5.2           Involuntary Termination and Resignation for Good Reason.
 Employee’s employment may be terminated (a) by Innovex for other than Good
Cause, effective upon the date specified in Innovex’s written notice of
termination to Employee, (b) by Innovex for Good Cause, effective upon
Employee’s receipt of Innovex’s written notice of termination, or (c) by the
Employee for Good Reason, effective upon the Board’s receipt of Employee’s
written notice of termination, which shall include a detailed explanation as to
why he believes Good Reason exists. If Employee’s employment is terminated for
other than Good Cause or for Good Reason under this 5.2 and the termination is
not related to a Change in Control, base salary and the employer share of
Employee’s Innovex group health and dental premiums will continue to be paid for
12 months from Employee’s termination date, subject to 5.6, 5.7 and Employee’s
other obligations hereunder. In addition, if the Employee’s termination occurs
partway through a fiscal year, the Board may award a prorated bonus to Employee
if (i) Employee would have received a bonus if he had remained in Innovex’s
employ for the full fiscal year and (ii) the Board determines that Employee’s
contribution to Innovex prior to his termination date warrants a prorated bonus
award. Only the benefits described in this 5.2 will be payable to Employee
during the severance period. Termination for other than Good Cause shall include
non-Good Cause termination due to performance issues and any other non-Good
Cause termination not described in 5.3, 5.4 or 5.5. If the Employee’s
termination is for Good Cause, his base salary and benefits will be paid only
through his termination date.

 

5.3           Change in Control.

 

5.3.1.       If Employee’s employment is terminated without Good Cause or
Employee resigns for Good Reason within 12 months following a Change in Control,
he will receive (a) continuation of his base salary for 18 months, (b) payment
of the employer share of his group health and dental premiums for up to 18
months, and (c) immediate 100% vesting of any unvested stock options (the
“Parachute Payments”). Approval of this Agreement by the Compensation Committee
of the Board shall be deemed approval of the vesting of options as provided in
the immediately preceding sentence for all purposes under Innovex stock purchase
and stock option plans and programs. Notice of termination or resignation shall
be in writing to the applicable party. Employee’s right to the benefits provided
in this 5.3.1 is contingent upon him not resigning his employment from Innovex
within 90 days following a Change in Control, the requirements of 5.6 and 5.7,
and his compliance with his other obligations hereunder.

 

5.3.2.       If the Employee or Innovex would be subject to excise tax or denial
of deduction under Sections 280G and 4999 of the Internal Revenue Code as a
result of the Parachute Payments described in 5.3.1, Innovex shall reduce or
eliminate such payments to the extent necessary to reduce the aggregate “present
value” (as defined in Section 280G(d)(4) of the Code) of such payments to $100
less than an amount equal to three times Employee’s “base amount” (as defined in
280G(b)(3)(a) and (d)(1) and (2) of the Code) so that Employee is not subject to
tax under Section 4999 and no Innovex deduction is disallowed pursuant to
Section 280G(a).

 

5

--------------------------------------------------------------------------------


 

5.4           Disability.  The Employee’s employment will terminate if he comes
under a Disability, is unable to perform his duties hereunder and Innovex is
unable, because of undue hardship, to provide reasonable accommodations to
enable him to continue his employment. Accommodations offered by Innovex could
include change of responsibilities or title. In the event of Employee’s
Disability, his benefits will be those available under group short-term and
long-term disability plans sponsored by Innovex, except as provided in the
following sentence. If Employee is covered under a group short-term disability
plan, Innovex will continue to pay 40% of his base salary for the duration of
his short-term disability period unless the plan would cause this amount to
reduce his short-term disability benefits. If he is covered by a long-term
disability plan, he will not be eligible for any additional payments from
Innovex during the period of such coverage. Innovex will pay Employee’s group
health and dental premiums during any period of group short or long term
disability coverage for up to 18 months, to the extent such premiums are not
paid under any group health, disability or other policy maintained by Innovex
under which the Employee is a Participant, Employee is not eligible to
participate in any other group plans, and Employee continues to be eligible to
participate in said Innovex plans.

 

5.5           Death.  If Employee dies during his employment, Innovex will pay
his estate the biweekly installment otherwise due and payable at the end of that
biweekly period in which the Employee shall have died, and thereafter no further
compensation shall be payable by Innovex to Employee hereunder, except for
normal and customary life insurance benefits and vested pension benefits, if
any.

 

5.6           Payment Conditions.  Any payments made to Employee pursuant to
5.1, 5.2, 5.3 or 5.4 will be reduced by (a) any other benefits payable to
Employee directly or indirectly from Innovex (not including Social Security
benefits), such as payments under any disability plan or policy the premiums of
which have been paid by Innovex or any severance or other payments to Employee
under any company plan or policy and (b) unemployment benefits received by the
Employee.  In addition, as a condition of receiving any such payments, Employee
will be required to sign a standard release agreement in which he releases all
claims which he might have against Innovex or any affiliate, employee,
shareholder, director, officer or agent of Innovex (along with other standard
releasees affiliated with Innovex). Innovex will provide said release agreement
to the Employee at the time he is notified of his termination without Good
Cause, following his notice of resignation for Good Reason or during the notice
period following his voluntary resignation. As part of the release agreement,
Employee will be required to (i) cooperate with Innovex with respect to any
business matters about which he has knowledge, including any litigation or
threatened litigation, (ii) not cooperate with any plaintiffs or claimants
against Innovex unless required by law to do so, (iii) not make negative or
derogatory comments about Innovex or any other releasee and (iv) affirm his
post-termination obligations under this Agreement. The release agreement will
also provide that if the Employee violates any obligation of his under
paragraphs 6, 7 or 8 of this Agreement, all payments and benefits to him will
immediately cease. The release agreement is attached as Exhibit 3, provided
however that Exhibit 3 may be revised to comply with current law or to provide
for unforeseen circumstances.

 

5.7           Group Health and Dental Coverage.  The Employee’s right to
Innovex’s payment of the employer share of his group health and dental premiums
is subject to his timely election to continue his coverage under COBRA and
applicable state law, his continued eligibility under the plans, his lack of
eligibility to participate in any other group plans, and deduction of his share
of the premiums from his severance

 

6

--------------------------------------------------------------------------------


 

payments.

 

6.             Confidentiality.  During his employment with Innovex, the
Employee has had and will continue to have access to and become acquainted with
trade secrets and other proprietary and confidential information owned by
Innovex and used in the operation of Innovex’s business.  “Trade secrets and
other proprietary and confidential information” shall mean any information or
knowledge possessed by Innovex which is not generally known to or readily
ascertainable by outside parties who can obtain economic value from its use or
disclosure.  This shall include, without limitation, inventions, discoveries,
ideas, know-how, research and development information, designs, specifications,
formulas, patterns, compilations, computer programs, devices, methods,
techniques, processes, data, improvements, ideas, algorithms, computer
processing systems, drawings, proposals, job notes, reports, records,
specifications, information concerning any matters relating to the business of
Innovex and any of its customers, vendors, customer and vendor contacts,
licenses, the prices it obtains or has obtained for the licensing of its
software products and services, or any other non-public information concerning
the business of Innovex and its good will. Confidential information also
includes the terms of this Agreement and any release agreement provided to
Employee by Innovex or entered into between the Employee and Innovex, except as
otherwise provided in 6.1 or 8.2.

 

6.1           Nondisclosure.  Employee shall not disclose or use in any manner,
directly or indirectly, any such trade secrets or other proprietary and
confidential information either during the term of his employment or at any time
thereafter, except as required (a) in the course of his employment with Innovex
or (b) by applicable law, including the Exchange Act, contingent upon
establishment of confidentiality protections satisfactory to Innovex.

 

6.2           Information Disclosed Remains Company Property.  All ideas,
concepts, information, and written material disclosed to Employee by Innovex or
acquired from a Customer or prospective Customer of Innovex, are and shall
remain the sole and exclusive property and proprietary information of Innovex or
such Customers, and are disclosed in confidence by Innovex or permitted to be
acquired from such Customers in reliance on Employee’s agreement to maintain
them in confidence and not to use or disclose them to any other person except in
furtherance of Innovex’s business.

 

6.3           Return of Materials.  Employee agrees that, upon request of
Innovex or upon termination of employment, Employee shall turn over to Innovex
originals and any copies of all documents, files, disks or other computer media,
or other property or material in his possession or under his control that
(a) may contain or be derived from ideas, concepts, creations, or trade secrets
and other proprietary and confidential information as described in this
section or (b) are connected with or derived from Employee’s services to
Innovex. Employee agrees to certify in writing that he has complied with this
6.3 at the time of his termination of employment.

 

6.4           Prohibition.  Employee certifies and agrees that to the best of
his knowledge he (a) does not possess confidential or proprietary documents or
property of any prior employer and (b) while in Innovex’s employ, he has not and
will not use or disclose the protected trade secrets of any prior employer or
other entity. Trade secrets for purposes of this prohibition are defined in
(i) Minnesota Statutes Section 325C.01, Subd. 5 and (ii) any agreement with a
prior employer or any other person or entity in which the Employee is obligated
not to use or disclose that person or entity’s trade secrets. The Employee
certifies that he has provided a copy of any such contractual

 

7

--------------------------------------------------------------------------------


 

obligation to Innovex.

 

7.             Inventions and Creations.  Any and all inventions, discoveries,
improvements, or creations (collectively, “Inventions”) made or conceived by
Employee during the period of his employment by Innovex shall be the property of
Innovex.  Employee hereby assigns to Innovex all of his rights to any such
Inventions and agrees to promptly disclose any such Inventions in writing to
Innovex. Employee further agrees to execute and assign any and all proper
applications, assignments and other documents and to render all assistance
reasonably necessary to apply for patent, copyright or trademark protection in
all countries.

 

7.1           Exceptions.  Paragraph 7 does not apply to an Invention for which
no equipment, supplies, facility or trade secret information of Innovex was used
and which was developed entirely on Employee’s own time and (a) which does not
relate (i) directly to the business of Innovex or (ii) to Innovex’s actual or
demonstrably anticipated research or development; or (b) which does not result
from any work performed by Employee for Innovex. Exhibit 3 hereto constitutes a
complete list of the inventions made by Employee prior to employment by Innovex
as to which he has at least partial ownership. Innovex shall have no claim of
right or title to the inventions listed on Exhibit 3.

 

7.2           Definition of Inventions.  For purposes of this Agreement, the
term “Inventions” shall mean discoveries, improvements, and ideas (whether or
not shown or described in writing or reduced to practice) and works of
authorship, whether or not patentable or copyrightable, which (a) relate
directly to the business of Innovex; (b) relate to Innovex’s actual or
demonstrably anticipated research or development; or (c) result from any work
performed by Employee for Innovex, or for which equipment, supplies, facilities
or trade secret information of Innovex is used, or which is developed on Innovex
time.

 

7.3           Non-Covered Inventions.  Should the Employee make a discovery,
improvement or Invention that is not covered by the provisions of this Agreement
(a “Non-Covered Invention”), the Employee may, at his sole option, disclose the
Non-Covered Invention to Innovex and Innovex shall then have a right of first
refusal to enter into a license agreement with Employee to acquire rights
thereunder.  If negotiations extend for more than six months from the date of
disclosure to Innovex, Employee shall be free to submit the Non-Covered
Invention to others without obligation to Innovex and with respect to such
Non-Covered Invention.

 

8.             Non-Competition, Non-Solicitation and Non-Interference.

 

8.1           Duty of Loyalty.  The Employee acknowledges that he has a duty of
loyalty to Innovex during his employment. Therefore, during his employment, he
will not directly or indirectly plan, organize, own, perform services for or in
any way associate with any Conflicting Organization or conspire with others to
do so.

 

8.2           Non-Competition.  For one year following the termination of his
employment with Innovex for any reason, the Employee will not directly or
indirectly, as a shareholder, director, officer, employee, owner, agent,
associate, consultant or in any other capacity, plan, organize, own, perform
services for or in any other way associate with any Conflicting Organization.
During this one-year period, the Employee also agrees to provide (a) a copy of
this agreement to any prospective employer or other person or entity for which
he intend to perform services and (b) written notification

 

8

--------------------------------------------------------------------------------


 

to the CEO of Innovex of any new employment or other business engagement of his.
Because Innovex has no interest in the Employee’s post-Innovex activities if
those activities do not involve Innovex’s Confidential Information or Good Will
and are not otherwise harmful to Innovex, Innovex’s CEO, in his sole discretion,
will consider modification of the obligation in this 8.2 with respect to a
specific position with a specific employer, entity or person following
Employee’s written request for same and his cooperation in providing any
requested information in connection with such request. The CEO will agree to the
requested modification or a variation thereof only if he determines that the
modification will not be harmful to Innovex’s business interests and will not
violate its protectible interests in its Confidential Information and Good Will.
The CEO will notify the Employee in writing of his decision, which will be
final.

 

8.3           Non-Solicitation.  For one year following the termination of
Employee’s employment with Innovex for any reason, he agrees that he will not,
directly or indirectly, on his own behalf or on behalf of any Conflicting
Organization, solicit:

 

8.3.1        any Customer with whom he had contact during the two-year period
prior to his termination date or about which he possesses Confidential
Information, for the purpose of directly or indirectly (a) marketing, promoting
or encouraging the use of a Conflicting Product, (b) providing advice or
assistance in connection with the marketing, promotion or use of a Conflicting
Product, or (c) attempting to interfere with, or preventing or diverting the
sale or purchase of, any product being designed, developed, sold or marketed by
Innovex;

 

8.3.2        any Innovex employee or agent to terminate his or her employment or
agency with Innovex; or

 

8.3.3        any Vendor that provides an exclusive or unique service or product
to Innovex for the purpose of obtaining similar products or services for a
Conflicting Organization.

 

8.4           Employee’s Acknowledgments and Agreements.  Employee acknowledges
and agrees that the products developed by Innovex are or are intended to be
marketed and licensed to Customers in various markets throughout the world.
Employee further acknowledges and agrees to the reasonableness of the covenants
contained in this Section 8, including the reasonableness of the geographic area
and duration of time which are part of said covenant. Employee also acknowledges
and agrees that this covenant will not preclude Employee from becoming gainfully
employed following termination of employment with Innovex. Employee certifies
that he is not currently subject to a noncompetition agreement with a former
employer which prohibits him from working for Innovex.

 

8.5           Time Periods After a Change in Control.  If Employee’s employment
terminates pursuant to 5.3.1, the time periods in 8.2 and 8.3 shall be extended
from one year to 18 months.

 

9.             Miscellaneous Provisions.

 

9.1           Remedies, Injunction.  In the event of a breach or threatened
breach by Employee of any provision of this Agreement which could cause
irreparable injury and damage to Innovex not compensable by money damages,
Employee agrees that Innovex, in addition to and not in limitation of any other
rights, remedies or damages available to Innovex at law or in equity, shall be
entitled to injunctive and other equitable

 

9

--------------------------------------------------------------------------------


 

relief to prevent or restrain any such breach by Employee or by Employee’s
partners, agents, representatives, servants, employees, and/or any and all
persons directly or indirectly acting for or with Employee.

 

9.2           Severability.  If any provisions of this Agreement are held to be
invalid or unenforceable in whole or in part, those provisions to the extent
enforceable and all other provisions shall nevertheless continue to be valid and
enforceable as though the invalid or unenforceable parts had not been included
in this Agreement. If any provision relating to the time period or scope of a
restriction shall be declared by a court of competent jurisdiction to exceed the
maximum time period or scope such court deems reasonable and enforceable, then
the time period or scope of the restriction deemed reasonable and enforceable by
the court shall become and shall thereafter be the maximum time period or the
applicable scope of the restriction.

 

9.3           Governing Law.  This Agreement shall be construed and enforced
according to Minnesota law, except where federal law applies. All legal actions
arising under this Agreement shall be instituted in, and both Innovex and
Employee consent to, the jurisdiction of the courts of Hennepin County,
Minnesota or the U.S. District Court for the District of Minnesota.

 

9.4           Survivability.  The covenants and agreements of paragraphs 5 and
9, where applicable, and paragraphs 6, 7 and 8 of this Agreement shall survive
the termination of the Employee’s employment for any reason and shall not be
terminated by a Change in Control, including but not limited to any merger or
consolidation whereby Innovex is not the surviving corporation or any transfer
of substantially all the assets of Innovex, unless no transferee or successor
continues to carry on the business activities of Innovex. In the event of any
such event , the provisions of this Agreement shall inure to the benefit of and
be binding upon the surviving, resulting or transferee entity.

 

9.5           Integration.  The terms of this Agreement constitute the entire
agreement between Innovex and the Employee on the subjects addressed herein and
supersede any previous conflicting oral or written communications,
representations, policies or agreements.

 

9.6           Amendment or Termination.  This Agreement may not be terminated,
amended, or modified in any way, except in writing signed by both Innovex and
Employee.

 

9.7           Waiver.  Innovex’s waiver or failure to enforce the terms of this
Agreement or any similar agreement in one instance shall not constitute a waiver
of its rights hereunder with respect to other violations of this or any other
agreement.

 

9.8           Tax Withholding.  Innovex will withhold from any payment of
benefits under this Agreement (and forward to the appropriate taxing authority)
any taxes required to be withheld under applicable law.

 

9.9           Agreement Read, Understood and Deemed Reasonable.  Employee has
carefully read and considered all provisions of this Agreement and agrees that
all of the restrictions set forth are reasonable and reasonably required for the
protection of Innovex’s interests.

 

10

--------------------------------------------------------------------------------


 

AGREED:

 

 

 

 

 

Dated:

 

 

 

 

 

 

 

William P. Murnane

 

 

 

 

 

 

 

 

 

 

 

INNOVEX, INC.

 

 

 

 

Dated:

 

 

 

 

 

 

 

Raj Nooyi

 

 

Chairman of the Compensation Committee

 

11

--------------------------------------------------------------------------------